IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00419-CV

       IN THE INTEREST OF R.L.P., B.J.P. AND Y.T.P., CHILDREN



                           From the 82nd District Court
                             Robertson County, Texas
                          Trial Court No. 16-03-19,982-CV


                            MEMORANDUM OPINION


       E. P. appeals from an order or judgment signed on September 7, 2017. By letter

dated December 21, 2017, the Clerk of this Court notified E. P. that the appeal was subject

to dismissal because it appeared the notice of appeal was untimely. E. P. was warned in

the same letter that, unless a response showing grounds for continuing the appeal was

filed within 14 days from the date of the letter, the appeal would be dismissed without

further notice. E. P. was also warned that the failure to file a response as requested would

result in the dismissal of the appeal without further notification for failure to comply with

an order or a notice from the Clerk. See TEX. R. APP. P. 42.3(c). More than 14 days have

passed, and E. P. has failed to file a response.
        Accordingly, this appeal is dismissed. Id.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.


                                                    TOM GRAY
                                                    Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 17, 2018
[CV06]




In the Interest of R.L.P., B.J.P. and Y.T.P., Children                                  Page 2